DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21-23, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (CN 2708523)
	Regarding claim 17, Hong  discloses a card connector comprising: a plurality of first terminals (30, 31, 40, 41) arranged to form a first card (50 or 60) access area that is configured to install a first card, wherein the first terminals are configured to be electrically coupled to the first card (30); and one or more second terminals (52) distributed on a periphery of the first card access area, wherein each of the one or more second terminals comprises a connection end, wherein the first terminals (42) and the one or more second terminals  (51, 61, 71) form a second card access area that is configured to install a second card (60 or 70), and wherein the first terminals and the one or more second terminals  are configured to be electrically coupled to the second card.
Regarding claim 21, Hong discloses an insulation body (10, 11), wherein each of the first terminals comprises: a fixed end coupled to the insulation body (10, 11); and
an elastic end protruding relative to a surface of the insulation body (10, 11) and configured to abut against the first card or the second card (50, 60, or 70), wherein the fixed end is located on a front side or a rear side of the elastic end in a second direction, wherein the second direction is an insertion direction of the first card or the second card, and wherein the one or more second terminals and the first card access area are disposed side by side in the second direction.
Regarding claim 22, Hong discloses the one or more second terminals (30, 31, 40, 41) comprise two second terminals distributed on a same side of the first card access area.
Regarding claim 23, Hong discloses a housing disposed with an accommodating space; and at least one card connector fastened in the accommodating space and comprising: an insulation body (10, 11); a plurality of first terminals (30, 31, 40, 41) coupled to the insulation body and arranged to form a first card access area that is configured to install a first card (50 or 60), wherein the first terminals are configured to be electrically coupled to the first card; and one or more second terminals distributed on a periphery of the first card access area, wherein each of the one or more second terminals (61, 61,  71) comprises a connection end, wherein the first terminals and the one or more second terminal form a second card (60 or 70) access area that is configured to install a second card, and wherein the first terminals and the one or more second terminals are configured to be electrically coupled to the second card (70).
Regarding claim 32, Hong discloses a circuit board (insulating body:10  or to be attached to a circuit board); and a card holder comprising: a housing (11) disposed with an accommodating space; and at least one card connector fastened in the accommodating space and comprising: a plurality of first terminals 30, 31, 40, 41) arranged to form a first card access area that installs a first card, wherein the first terminals are configured to be electrically coupled to the first card (50 or 60); and one or more second terminals (61, 71) distributed on a periphery of the first card access area, wherein each of the one or more second terminals comprises a connection end, wherein the first terminals and the one or more second terminals form a second card ^0 or 70) access area that installs a second card, and wherein the first terminals and the one or more second terminals are configured to be electrically coupled to the second card, wherein the card connector is electrically coupled to the circuit board. 

                                       Conclusion
Claims 18-20, 24-31, 33-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	         05/06/2022